Appellee filed claim with the Workmen's Compensation Commission for disability caused by dermatitis which, she alleged, arose from her employment as teller in appellant bank. The commission awarded her compensation at the rate of $7.50 per week from March 1, 1943, to September 1, 1943, and from the latter date to July 12, 1944, at the rate of $20 per week, and also allowed her certain sums for medical expenses from June 20, 1943, to July 12, 1944. On appeal the circuit court of Garland county rendered judgment affirming all of the award made to appellee by the commission, increasing it so as to provide a payment of $20 per week from September 1, 1943, for permanent, total disability, and allowing all medical expenses in connection with her disability from June 20, 1943. To reverse that judgment the employer and its insurance carrier have appealed.
Appellants make two contentions: (I) That the disease suffered by appellee was not a type of dermatitis for which compensation is allowed under the Workmen's Compensation Law; and (II) that the lower court erred in finding that appellee was totally and permanently disabled and in making award to her accordingly.
                                   I.
In that part of the Workmen's Compensation Law, dealing with compensation to employees for disability from certain occupational diseases, appears the following reference to dermatitis (subsection (5) of 14, Act 319 of 1939): "The following diseases only shall be deemed *Page 1072 
to be occupational diseases . . . 1. . . . 7. Dermatitis, this is, inflammation of the skin due to oils, cutting compounds or lubricants, dust, liquids, fumes, gases or vapors."
Appellee, a lady sixty years of age, for a number of years had worked as cashier in various business offices, and from January, 1926, to April, 1943, had been employed by appellant bank as teller in charge of savings accounts and visitors' accounts. She first noticed the trouble with her hands during the summer of 1938, and in February, 1939, the condition of her hands became such that she was compelled to refrain from work at intervals, and from that time on she was unable to work regularly. She finally was forced to resign in April, 1943.
The beginning of her malady was the appearance of small blisters on her fingers. These blisters would break, causing the skin to become rough and raw and the hands red and swollen. The disease finally spread to her neck and arms. She consulted various physicians, and at first her trouble was thought to be caused by a food allergy. The Mayo Clinic, in 1941, determined that she was sensitive to the nickel coin. This diagnosis was confirmed by other physicians, two of whom found her allergic also to carbon paper. A specialist in Oklahoma City, to whom she was sent for examination by appellants, also found that her trouble was caused from handling nickel coins, but did not find the allergy to carbon paper.
Appellee's testimony that the dermatitis necessitated her resignation at the bank was corroborated by that of the institution's president.
Appellants do not argue that appellee did not suffer from the skin trouble nor do they seriously contend that this disease was not acquired by her in the course of her employment which required her to handle coins almost constantly. But appellants urge that it was not shown that the skin malady was caused by "oils, cutting compounds or lubricants, dust, liquids, fumes, gases or vapors" and that therefore appellee's disability is not compensable *Page 1073 
under the terms of the Workmen's Compensation Act.
Dr. (Major) William F. Spiller, a specialist in dermatology, who examined and treated appellee, testified: "Q. Major, state whether or not you made any test to ascertain what was the cause of her trouble. A. Yes, I did some skin tests on her and found her sensitive to nickel and carbon, which were the principal ones. Let's see. I believe it was dust. Q. Look at that (referring to memorandum). A. Dust." This witness did not state that the "dust" referred to was from nickel or carbon paper, and there is language in the succeeding portion of his testimony that indicates that the witness might have been referring to dust in the ordinary usage of the word. But these two substances (nickel and carbon paper) necessarily give off some minute particles, and these particles may well be included in the term "dust." "Dust" includes in its meaning comminuted particles arising from metal, as well as from earth. "The word `dust' . . . may include particles of iron and crystals created by and thrown off by an emery wheel." (Headnote 1) Indianapolis Foundry Co. v. Lackey, 51 Ind. App. 175, 97 N.E. 349. To the same effect, see Indianapolis Foundry Co. v. Bradley,45 Ind. App. 530, 89 N.E. 505. The definition of "dust" given in Webster's New International Dictionary is "fine, dry particles of earth or other matter . . ." (Italics supplied.) Ordinary experience teaches that over a period of years the size and weight of all coins is materially reduced by handling; and this reduction is brought about by minute particles of the coins being constantly worn off by abrasive contact with the fiber of clothing, the leather of pocketbooks, the skin of human hands and with other substances.
We have frequently held that in construing the Workmen's Compensation Act its terms should be liberally construed, so as to provide compensation to an employee actually disabled, as defined by the Act, as a result of his occupation. "There should be accorded to the Workmen's Compensation Act a broad and liberal construction and doubtful cases should be resolved in favor of compensation." *Page 1074 
(Headnote 4) Elm Springs Canning Co. v. Sullins, 207 Ark. 257,180 S.W.2d 113. Other cases exemplifying this rule are: Hunter v. Summerville, 205 Ark. 463, 169 S.W.2d 579; Williams Manufacturing Company v. Walker, 206 Ark. 392,175 S.W.2d 380; Mack Coal Co. v. Hill, 204 Ark. 407,162 S.W.2d 906; Bales v. Service Club No. 1. Camp Chaffee,208 Ark. 692, 187 S.W.2d 321; Sallee Bros. v. Thompson,208 Ark. 727, 187 S.W.2d 956; Harding Glass Co. v. Albertson,208 Ark. 866, 187 S.W.2d 961.
When the applicable portion of the Act is construed in the light of the rule laid down in the above authorities, and effect is given to the testimony adduced before the commission, we cannot say that the finding of the commission and of the lower court that appellee had been disabled by an occupational disease as therein defined was improper.
                                   II.
It is not argued by appellants that appellee's ability to do the kind of work which she has been doing for more than seventeen years has not been destroyed by reason of the allergy, and the consequent return of dermatitis whenever she does any work that requires handling nickel or carbon paper. Appellants urge, however, that, because it was shown that appellee is an unusually intelligent woman, with a pleasing personality, she should be able to secure remunerative employment in some other business or profession. But there is no showing in the testimony that she could secure such employment; in fact there are very few occupations, open to a woman of her age and training, in which there would be no contact with the substances to which she has become allergic. Two of the physicians who testified stated that her disability was permanent. This testimony, not being contradicted by any substantial evidence, when taken in connection with appellee's age and lack of training in any line of work, other than the one in which she was disabled, was sufficient to authorize the finding that by reason of occupational disease appellee had become totally and permanently *Page 1075 
disabled within the meaning of the Workmen's Compensation Law.
The judgment of the lower court is accordingly affirmed.
Mr. Justice McFADDIN dissents.